Exhibit 10.1

 

Confidential

Third Amendment to SK2014-1899

 

Third AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

This Third Amendment to the Exclusive License Agreement (this “Third Amendment”)
to that certain Exclusive License Agreement for Institutions’ Technology
“Compositions & Methods for Altering Second Messenger Signaling,” effective as
of December 18, 2014 (together with all amendments prior the date hereof, the
“License Agreement”), by and between Memorial Sloan Kettering Cancer Center, a
New York not-for-profit corporation with principal offices at 1275 York Avenue,
New York, NY 10065, The Rockefeller University, a New York not-for-profit
corporation with principal offices at 1230 York Avenue, New York, NY 10065,
Rutgers, The State University of New Jersey, having its statewide Office of
Technology Commercialization at 3 Rutgers Plaza, New Brunswick, New Jersey
08901, and University of Bonn, all of which will be collectively referred to as
“Institutions” and Aduro Biotech, Inc., a corporation with principal offices
located at 740 Heinz Avenue, Berkeley, CA 94710 (“Licensee”), is entered into
and made effective as of December 17, 2019 (the “Amendment Effective Date”).
Capitalized terms undefined herein shall have the meaning ascribed to them in
the License Agreement, as amended.

WHEREAS, the Institutions and Licensee desire to amend the License Agreement to
[*] the diligence milestones in Section 4.1(a) of the Agreement.

NOW THEREFORE, in consideration of the rights, promises and obligations herein,
the Parties agree as follows:

1.

Section 4.1(a)(iii) shall be deleted in its entirety and replaced with the
following text:

(iii) [*] within [*] the Effective Date or pay [*] to postpone this diligence
milestone and remaining diligence milestones by [*] at a time, but no more than
[*] in total;

2.

Governing Law; Disputes.  Sections 16.7 and 18.1 of the License Agreement shall
apply to any disputes arising from this Amendment.

3.

Entire Agreement.  This Amendment and the License Agreement shall constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof and thereof.

4.

Severability.  If any provision of this Amendment is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

5.

No Waiver.  Other than as expressly set forth herein, the Amendment does not
waive or modify any portion of the License Agreement, which otherwise remain in
full force and effect. No waiver of any provision of the License Agreement or
this Amendment may be made except in a writing signed by the Institutions and
Licensee.

 

Signature page follows.

Page 1 of 2

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

Confidential

Third Amendment to SK2014-1899

 

IN WITNESS THEREOF, this Third Amendment has been executed by the arties hereto
through their duly authorized officers, to be effective as of the Third
Amendment Date.

 

Aduro Biotech, Inc.

 

Memorial Sloan Kettering Cancer Center

 

 

 

 

 

 

 

By:

 

/s/ Celeste Ferber

 

By:

 

/s/ Gregory Raskin

Name:

 

 

 

Name:

 

Gregory Raskin, M.D.

Title:

 

 

 

Title:

 

Vice President, Technology Development

Date:

 

 

 

Date:

 

 

 

The Rockefeller University

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jeanne Farrell

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Rutgers University

 

 

 

 

 

 

 

 

 

By:

 

/s/ Tatiana Litvin-Vechnyak

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

The University of Bonn

 

 

 

 

 

 

 

 

 

By:

 

/s/ Holger Gottschalk

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Page 2 of 2

 